Title: To John Adams from Edmund Jenings, 6 June 1782
From: Jenings, Edmund
To: Adams, John



Brussels June 6th. 1782
Sir

I recievd yesterday your Excellencys Letter of the 1st Instant. I am sorry to hear that your Excellency is sick in Body your Heart is am sure not so, I see that is sound by all your Actions.
I sent your Excellency a Receipt from one of our unfortunate Countryman in prison; If I remember right Mr Sawrey wrote on it, recommending to your Charity 7 of those, who were releivd in March last: Their Names are Lewis Glover Jer: Bass Samuel Curtis Ths Vinton, Gregory and Samuel Clark and W. Horton. I wait your Excellencys order thereon.
My Friend B informed me about a week or ten Days Ago that He had had an Anonymous Letter sent Him to Caution Mr Lawrens against Your Excellency. I wrote immediately to Him to transmit it to me, He has sent the Copy thereof to Mr Lawrens. He tells me it came by the foreign Mail—I shall enquire whether He can discover from what Country. The wretches are at their Dirty work—perhaps Mr Ridley may know the Hand. La Voici.
I sent in the Course of last week, four Letters for Mr Lawrens under Cover to your Excellency, I have another for Him from London, which I shall keep until further orders.
I am Happy to hear that Mr Dana and his Companion have an opportunity of seeing respectable Company. However I like not the Court at present.
A Courier from England for France past through ostend 8 days ago.
Allair, who was put into the bastill sometime ago, makes frequent visits in Holland. He ought to be watchd. I am well assured that He has a Pension from the English King, paid by his Minister here.
I am with the greatest Consideration, Sir Your Excellencys, Most Obedient Humble Servant,

Edm: Jenings

